Citation Nr: 0124893	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than December 4, 
1997 for service connection for chronic obstructive pulmonary 
disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1945 through 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia which granted service connection for 
chronic obstructive pulmonary disease (COPD) effective from 
December 4, 1997.  A subsequent rating decision issued in 
January 2000, continued the assignment of the effective date 
of December 4, 1997.  The veteran has appealed the assignment 
of the December 4, 1997 effective date to the Board, 
contending that the effective date should be earlier.


FINDINGS OF FACT

1.  While on active duty, in June 1945, the veteran 
participated in testing of protective equipment, which 
required him to be exposed to mustard gas.

2.  The veteran filed a claim for service connection for 
bronchitis in March 1964, which was denied, and which he did 
not appeal.    

3.  In October 1991, the veteran's request to reopen his 
claim for service connection for respiratory disabilities was 
denied by the RO, which decision, the veteran did not appeal.

4.  In 1992, regulatory changes permitted a presumption of 
service connection for a number of respiratory disabilities 
for those who underwent full body exposure to mustard gas in 
service.  

5.  On December 4, 1998, the veteran submitted a claim for 
service connection for respiratory disability based upon the 
presumption of service connection established by 38 C.F.R. 
§ 3.316 for effects of exposure to mustard gas.  

6.  In a September 1999 rating action service connection was 
established for chronic obstructive pulmonary disease, 
effective from December 4, 1997.  


CONCLUSION OF LAW

The assignment of an effective date earlier than December 4, 
1997, for service connection for COPD, is not warranted in 
this case.  38 U.S.C.A. §§ 1110, 1116, 5110(a), (g) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.114, 3.400 (2001) and 3.316 
(1994 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's active duty service from February 1945 through 
May 1946 included participation in a military experiment in 
June 1945.  The experiment involved testing protective 
equipment and apparently required the veteran to be exposed 
to mustard gas.

In March 1964, the RO issued a rating decision that denied 
the veteran's claim for entitlement to service connection for 
bronchitis.  The veteran did not appeal the decision.

In October 1991, the veteran's request to reopen his claim 
for service connection for respiratory disabilities was 
denied by the RO because no new or material evidence was 
submitted.

On December 4, 1998, the RO received a statement from the 
veteran in which he requested that his claim for service 
connection for respiratory disabilities be reopened due to 
the amendment to the Federal Regulations in 1992 that now 
permitted a presumption of service connection for specified 
respiratory disorders developed by veterans who participated 
in military experiments involving their exposure to mustard 
gas during World War II.

In September 1999, the RO issued a rating decision that 
granted service connection for COPD.  The decision assigned a 
60 percent disability rating from December 4, 1997 through 
August 23, 1998 and a 100 percent disability rating effective 
August 24, 1998.  A January rating decision continued the 
assignment of these dates.

The veteran contends that the effective date for service 
connection should be made retroactive to July 1992, the date 
the new regulation was implemented.  The veteran argues that 
VA did not notify him of the change in the law, and if he had 
been aware of the new regulation he would have appealed the 
October 1991 rating decision or filed a request to reopen 
earlier than December 1998.


Applicable Law

In order to be eligible for benefits, a veteran must file 
"[a] specific claim in the form prescribed by the 
Secretary."  38 U.S.C.A. § 5101 (West 1991 & Supp. 2001).   
Generally, the effective date of an award for compensation 
which is based on an original claim, a reopened claim, or a 
claim for increase, "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  However, 
38 U.S.C.A. § 5110(g) provides and exception to § 5110(a):

. . . where compensation, dependency and 
indemnity compensation, or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
administrative determination of 
entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g).  The implementing regulation states in 
pertinent part:

(a) Effective date of award.  . . . Where 
. . . compensation . . . is awarded or 
increased pursuant to a liberalizing law 
or VA issue which became effective on or 
after the date of its enactment or 
issuance, in order for a claimant to be 
eligible, for a retroactive payment under 
the provisions of this paragraph the 
evidence must show that the claimant met 
all eligibility criteria for the 
liberalized benefit on the effective date 
of the liberalizing law or VA issue and 
that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.

(1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

(2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  

(3) If a claim is reviewed at the request 
of the claimant more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.

38 C.F.R. § 3.114(a) and (3) (2001).

In July 1992, VA implemented a regulation, now codified at 
38 C.F.R. § 3.316, that established a presumption of service 
connection for veterans who served in World War II, 
participated in military experiments to test equipment and 
subsequently developed certain respiratory diseases.  The 
regulation, as implemented in 1992, provided:

Exposure to mustard gas while 
participating in full-body, field or 
chamber experiments to test protective 
clothing or equipment during World War 
II, together with the development of a 
chronic form of any of the following 
conditions manifested subsequent thereto, 
is sufficient to establish service 
connection for that condition: 
Laryngitis, bronchitis, emphysema, 
asthma, conjunctivitis, keratitis, and 
corneal opacities.

38 C.F.R. § 3.316 (1992).

This regulation was subsequently amended in August 1994 to 
include all military personnel with full body exposure to 
mustard gas and/or Lewisite and who developed certain chronic 
disorders including COPD.  38 C.F.R. § 3.316 (2001).  

Analysis

The veteran's original claim for service connection for 
bronchitis was denied in 1964, which decision the veteran did 
not appeal and became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  At that time, a VA examination indicated that his 
condition was secondary to smoking.  The claim to reopen was 
denied in October 1991, which decision the veteran also did 
not appeal and became final.  The evidence presented by the 
veteran at that time was deemed to be neither new nor 
material, since it either showed no demonstrable pulmonary 
pathology or failed to link the veteran's respiratory 
disorder to service. 

The claim was reviewed, at the request of the veteran, in 
December 1998 at which time the veteran submitted additional 
medical records concerning his respiratory disorders.  He was 
awarded service connection for COPD, his primary respiratory 
disability, in a rating decision issued in September 1999.  
This grant was based upon the amendments to the federal 
regulations which permitted a presumption of service 
connection for COPD associated with a history of mustard gas 
exposure during active military service.

In accordance with the applicable criteria cited above, the 
veteran was awarded an effective date of December 4, 1997, 
one year prior to the date the re-opened claim was received.  
Since the veteran's claim to reopen was not received within 
one year of the effective date of the liberalizing 
legislation (July 31, 1992) on which his compensation award 
was predicated, 38 C.F.R. § 3.114(a)(3) dictates that the 
earliest possible effective date allowable for the 
compensation award is December 4, 1997, one year prior to 
December 4, 1998, the date his claim to reopen was received. 

In reaching this decision, the Board is cognizant of the 
veteran's contentions in a June 2000 statement and in his 
substantive appeal that VA did not inform him of the 
legislation establishing presumption of service connection 
for exposure to mustard gas.  The veteran claims that if he 
had been aware of the new regulations, he would have either 
appealed the October 1991 rating decision that denied his 
claim, or alternatively, he would have filed a new claim to 
reopen before December 1998.  However, none of the statutes 
and regulations applicable herein impose a duty on VA to 
review claims to determine eligibility, or to inform the 
veteran of any potential eligibility for benefits under 
pertinent law.  See Lyman v. Brown, 5 Vet. App. 194 (1993).

Thus, the Board finds that the RO's assignment of an 
effective date of December 4, 1997 for the veteran's award of 
service connection is in accordance with the applicable 
statutes and regulations, and the veteran's appeal for an 
earlier effective date for this benefit must be denied.  


ORDER

Entitlement to an effective date earlier than December 4, 
1997 for service connection for COPD is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

